Exhibit 10.4

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of September 8, 2015
by and between Joe’s Jeans Inc., a Delaware corporation (“Parent”), Hudson
Clothing Holdings, Inc. (“HCH”), a Delaware corporation, HC Acquisition
Holdings, Inc. (“HCAH”), a Delaware corporation, Hudson Clothing, LLC (the
“Company”), a California limited liability company, and Peter Kim (“Executive”)
but (other than as expressly set forth in Section 5.15) is not effective until
the Closing (as defined in the Agreement and Plan of Merger, dated as of
September 8, 2015 among RG Parent, LLC (“RG”), JJ Merger Sub LLC and Parent (the
“Transaction Agreement”)) under the Transaction Agreement (the date of such
Closing, the “Effective Date”).

 

RECITALS

 

In connection with the transactions contemplated (the “Acquisition Transaction”)
by the Transaction Agreement, including, and as a necessary condition to the
consummation of the transactions contemplated by, the Rollover Agreement, dated
as of September 8, 2015 among Parent, Executive and the other parties thereto
(the “Rollover Agreement”), Parent and the Company desire that Executive
continue to serve as the Chief Executive Officer of the Company, in order to
assure continuity of management of the Company, and Executive desires to be so
employed, on the terms and conditions as hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

AGREEMENT

 

Section 1.                                           EMPLOYMENT

 

Section 1.1                                    Term of Employment.  The Company
agrees to employ Executive, and Executive agrees to remain an employee of the
Company, for three years from the Effective Date of this Agreement.  The period
during which Executive is employed by the Company pursuant to this Agreement is
herein referred to as the “Term”.

 

Section 1.2                                    Title and Duties.  During the
Term, Executive shall be employed as the Chief Executive Officer of the Company,
reporting directly and only to the Chief Executive Officer of Parent.  Executive
will have all of the authorities, duties and responsibilities as is customary
for a chief executive officer of a company, including the authority to identify
and recommend Company employees to Parent and the Board for equity awards, with
a grant date fair market value not to exceed an aggregate annual amount as
mutually agreed between Executive and the Chief Executive Officer of RG Parent,
LLC (“RG Parent CEO”) as soon as practicable following the date hereof, which
awards will be granted by Parent pursuant to its then applicable equity plan. 
During the Term, Executive shall diligently devote his business skill, time and
effort to his employment hereunder but may engage in outside activities that are
not directly competitive to the Company Group (as defined below) (“Outside
Activities”); provided that Executive devotes no less than 95% of his business
time to the responsibilities of his employment with the Company; and provided
further that Outside Activities shall include, and Executive shall be permitted
to engage in, any activities that Executive initiated prior to the time any
member of the Company Group became such or initiated such member’s engagement in
such

 

--------------------------------------------------------------------------------


 

activity.  In the event Executive determines to issue or sell a controlling
interest (the “Transferred Interests”) in any such Outside Activities (or any
related entities), Executive shall provide Parent with advance written notice of
any such sale and the proposed purchase price. Parent shall have a period of 30
days from such notice to elect by written notice to Executive to purchase the
Transferred Interests at such price. If Parent does not so elect within such
30-day period, Executive shall be permitted, for a period of 120 days from the
earlier of (i) Parent’s notice that it will not elect to purchase such
Transferred Interests and (ii) the end of such 30-day period, to sell or enter
into agreement to sell the Transferred Interests for consideration no less than
such price.

 

During the Term, Executive shall further serve (i) as a director of HCAH and
HCH, and a manager of the Company in each case, to the extent then existing, and
(ii) as Chief Executive Officer of HCAH and HCH, without additional
compensation.  In the event that Executive is not an employee of the Company,
then Section 3.3 shall apply.

 

Section 1.3                                    Location.  Executive shall be
based in Commerce, California, subject to travel as required in the performance
of duties hereunder.

 

Section 1.4                                    Vacation.  Executive shall be
allowed four weeks of vacation with pay and leaves of absence with pay on the
same basis as other senior executive employees of the Company.

 

Section 1.5                                    Board of Directors.  So long as
Executive is Chief Executive Officer of the Company, Executive shall have the
right to attend all regular and special meetings of the Board of Directors of
Parent (the “Board”).  Executive shall receive the same notice of any such
meeting and, except to the extent the Board reasonably determines is necessary
in order to avoid the waiver of any privilege that may be asserted under
applicable law, all other information and materials (including copies of any
action proposed to be taken by written consent of the Board without a meeting)
as and at the same time received by the directors of the Board, and shall have
the right to participate therein, but shall not have the right to vote on any
matter or to be counted for purposes of determining whether a quorum is
present.  Executive shall be excused from (i) any discussion if the Board
reasonably determines that such excusal is necessary in order to avoid the
waiver of any privilege that may be asserted under applicable law and (ii) all
executive sessions of the Board if so directed by the Board.  Any action taken
by the Board at any meeting will not be invalidated by the absence of Executive
at such meeting.

 

Section 2.                                           COMPENSATION

 

Section 2.1                                    Salary; Other Payments.  The
Company shall pay Executive during the Term an annual base salary of $600,000
payable in accordance with the Company’s normal payroll practices, and Executive
and Parent agree that such salary shall be reviewed by the Compensation
Committee of the Board at least annually, beginning with a review on or around
the first anniversary of the Effective Date; provided, however, that Executive’s
Base Salary shall not be decreased at any time during the Term.  (Executive’s
annual salary, as set forth above or as it may be increased from time to time as
set forth herein, shall be referred to hereinafter as “Base Salary”.)

 

2

--------------------------------------------------------------------------------


 

Section 2.2                                    Benefits.  During the Term,
Executive shall be entitled to participate in any life, health and long-term
disability insurance programs, pension and retirement programs, and other fringe
benefit programs made available to senior executive employees of the Company and
Parent from time to time (subject to the terms thereof and, in the case of life,
health and long-term disability insurance programs, to his qualifying under the
terms of the insurance coverage), at a level commensurate with his position, and
Executive shall be entitled to receive such other fringe benefits as may be
granted to him from time to time by the Board.

 

Section 2.3                                    Annual Bonus Opportunity.  In
respect of each calendar year ending during the Term, Executive shall be
eligible to receive an annual discretionary bonus (“Bonus”), targeted at 50% of
Executive’s Base Salary, the achievement of such Bonus to be based on the
satisfaction of criteria and performance standards as established in advance by
the Board or the Compensation Committee of the Board after consultation with
Executive.  The Bonus, if any, should be paid no later than March 15th after the
end of the year to which it relates.

 

Section 2.4                                    Initial Stock Awards.

 

2.4.1                     The Proxy Statement required to be prepared by Parent
for the first annual meeting following the Closing will include a proposal to
approve an equity incentive plan (the “Stock Incentive Plan”) with a share
reserve sufficient to permit the grant, on the Effective Date, of the Restricted
Stock Award and Performance Shares set forth below in this Section 2.4.

 

2.4.2                     On the Effective Date (after giving effect to the one
for 30 reverse stock split), Parent shall grant Executive restricted stock units
in respect of 166,667 shares of Parent’s common stock (the “Restricted Stock
Award”) that will be settled in shares of Parent’s common stock or, if approval
of the Stock Incentive Plan is not received, cash.  The Restricted Stock Award
will vest and become transferable in three equal, annual installments beginning
on the first anniversary of the Closing subject to Executive’s continuous
employment through such date (except as set forth in Section 3 below) and the
terms of an award agreement substantially in the form of the Restricted Stock
Award agreement provided to Executive prior to the signing of the Rollover
Agreement.

 

2.4.3                     On the Effective Date (after giving effect to the one
for 30 reverse stock split), Parent shall grant Executive performance share
units in respect of 166,667 shares of Parent’s common stock (the “Performance
Shares”) that will be earned over a three-year performance period beginning on
the later to occur of the Closing and January 1, 2016.  One-third of the
Performance Shares will be eligible to vest each year based on annual
performance metrics for the Company and subject to Executive’s continued
employment (except as set forth in Section 3 below) through year-end and the
terms of an award agreement substantially in the form of the Performance Shares
award agreement provided to Executive prior to the signing of the Rollover
Agreement.  The Compensation Committee of the Board will establish the
performance metrics (which will be consistent with metrics used for Parent’s
other operational divisions) at the beginning of the applicable year in
consultation with Executive as part of the normal budgeting process.  Vested
Performance Shares will be settled in shares of Parent’s common stock or, if
approval of the Stock Incentive Plan is not received, cash, within 30 days
following the applicable vesting date.

 

3

--------------------------------------------------------------------------------


 

Section 2.5                                    Ongoing Long-Term Incentives. 
Executive will be entitled to participate in all regular long-term incentive
programs maintained by Parent or the Company on the same basis as
similarly-situated employees of Parent and/or the Company.

 

Section 2.6                                    Expenses.  Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by him in the performance of his duties for the Company, including, but
not limited to, reasonable entertainment expenses, travel and lodging expenses,
in accordance with the policies and procedures adopted by the Company from time
to time for executive officers of the Company.  Executive shall furnish
appropriate documentation of such expenses, including documentation required by
the Internal Revenue Service.

 

Section 3.                                           TERMINATION OF EMPLOYMENT

 

Section 3.1                                    Termination.  The Company shall
have the right to terminate Executive’s employment hereunder upon at least 30
days’ prior written notice to Executive (other than as provided in Section 3.2)
and Executive shall have the right to terminate his employment with the Company
upon at least 30 days’ prior written notice of his intention to terminate his
employment hereunder.  Nothing herein prevents the Company from removing
Executive from service, during the period, if any, between notice and
effectiveness of such termination.

 

Section 3.2                                    Rights of Executive Upon
Termination.  In the event that Executive’s employment is terminated for any
reason or no reason, the Company shall have no further obligation to Executive
under this Agreement except for payment to Executive of (A) his accrued, but
unpaid Base Salary (as of termination) through the date of termination, (B) any
accrued but unused vacation (if and to the extent consistent with the Company’s
policies), (C) any unreimbursed expenses, and (D) if it has not previously been
paid to Executive, Executive shall be paid any Bonus that has been earned by
Executive for any fiscal year ending prior to the effective date of such
termination but not yet paid; any Bonus for the period in which termination
occurred, prorated for the partial period with the amount, if any, based on
actual performance and paid when bonuses for the applicable period are paid to
other senior executives of Parent or the Company; any rights under any benefit
or equity or long-term incentive plan, program or practice; and his rights to
indemnification and directors and officers liability insurance (collectively,
the “Required Payments”).

 

3.2.1                     In the event that Executive’s employment is terminated
by the Company without Cause, in addition to the obligations of the Company
pursuant to Section 3.2 above, (A) the Company shall also make a severance
payment to Executive equal to 12 months Base Salary (as of termination) (payable
in 12 monthly, equal installments after termination and beginning on 55th day
after which termination occurs), (B) any unvested portion of the Restricted
Stock Award shall immediately vest and become transferable and (C) any unvested
Performance Shares will continue to vest without regard to Executive’s continued
employment.  For purposes of the foregoing, “Cause” shall mean: (i) substantial
and willful failure to perform specific and lawful written directives of the
Board; (ii) willful and knowing violation of any rules or regulations of any
governmental or regulatory body (a “Governmental Body”) that is materially
injurious to the financial condition of the Company; (iii) conviction of or plea
of guilty or nolo contendere to a

 

4

--------------------------------------------------------------------------------


 

felony; or (iv) material breach of the terms of this Agreement by Executive;
provided, however, that Executive may not be terminated for Cause unless and
until the Chief Executive Officer of Parent has given him reasonable written
notice of their intended actions and specifically describing the alleged events,
activities or omissions giving rise thereto and with respect to those events,
activities or omissions for which a cure is possible, 30 days to cure such
breach; and provided further, however, that for purposes of determining whether
any such Cause is present, no act or failure to act by Executive shall be
considered “willful” if done or omitted to be done by Executive in good faith
and in the reasonable belief that such act or omission was in the best interest
of the Company and/or required by applicable law.

 

The Chief Executive Officer of Parent shall provide Executive with at least
30 days advance written notice detailing the basis for the termination of
employment for Cause.  If the Chief Executive Officer of Parent does not provide
such notice within 90 days after the Board of Parent has actual knowledge that
an event constituting Cause has occurred, the event will no longer constitute
Cause.  During the 30 day period after Executive has received such notice,
Executive shall have an opportunity to cure or remedy such alleged Cause events
and to present his case to the Chief Executive Officer of Parent (with the
assistance of his own counsel, at his expense) before any termination for Cause
is finalized.  Executive shall continue to receive the compensation and benefits
provided by this Agreement until his employment is actually terminated.

 

3.2.2                     In the event that Executive voluntarily terminates his
employment for Good Reason, in addition to the obligations of the Company set
forth in Section 3.2 above, the Company shall also make a severance payment to
Executive equal to 12 months Base Salary (as of termination) (payable in 12
monthly, equal installments after termination and beginning on the 55th day
after which termination occurs), (B) any unvested portion of the Restricted
Stock Award shall immediately vest and become transferable and (C) any unvested
Performance Shares will continue to vest without regard to Executive’s continued
employment.  For purposes of the foregoing, “Good Reason” shall mean:  the
occurrence of any of the following events, provided that the Executive gives
written notice of his intent to resign pursuant to such event within 90 days
following the initial occurrence and provided that such event is not fully
corrected within 30 days following written notification by Executive to the
Company that he intends to terminate his employment hereunder for one of the
reasons set forth below: (i) a material adverse alteration in the nature or
status of Executive’s responsibilities; (ii) a requirement that he relocate his
primary place of employment by more than 50 miles from his place of employment
as of the date hereof (or such later place of employment as to which he agrees
in writing to relocate); (iii) requiring Executive to report to any person other
than the Chief Executive Officer of Parent, (iv) a material breach by the
Company of any provision of this Agreement including, but not limited to, the
assignment to Executive of any duties inconsistent with Executive’s position as
Chief Executive Officer of the Company, or (v) a material reduction in
Executive’s then current Base Salary.

 

Executive must actually terminate his employment within 30 days following the
Company’s failure to cure the applicable event to be treated as resigning for
Good Reason.

 

5

--------------------------------------------------------------------------------


 

3.2.3                     In the event Executive’s employment is terminated
(whether by the Company or by Executive) without Cause or with Good Reason or by
death or disability, the Executive and his spouse and dependents shall be
entitled to continue to be covered by the Company’s group medical plan hereof as
provided under COBRA continuation requirements (if applicable) and the Company
will pay the premiums (but only to the extent such premiums exceed the
applicable active employee rates) for such coverage for the shorter of the first
12 months of such coverage or his period of COBRA eligibility (whichever is
shorter), subject to Executive timely electing continuation coverage under
COBRA. If the payment or reimbursement of COBRA premiums provided hereunder
could result in excise taxes to the Company or its affiliates under
Section 4980D of the Code and/or adverse consequences under the Employee
Retirement Income Security Act of 1974, as amended, or applicable law, then
Executive agrees to negotiate in good faith an alternative arrangement in lieu
of payment or reimbursement hereunder that would avoid such consequences.

 

Section 3.3                                    If Executive’s employment ends
for any reason, Executive agrees that he will cease immediately to hold any and
all officer or director positions he then has with Parent or any subsidiary,
absent a contrary direction from the Board (which may include either a request
to continue such service or a direction to cease serving upon notice without
regard to whether his employment has ended).  Executive hereby irrevocably
appoints Parent to be his attorney to execute any documents and do anything in
his name to effect his ceasing to serve as a director and officer of Parent and
any subsidiary, should he fail to resign following any such request from Parent
to do so.  A written notification signed by a director or duly authorized
officer of Parent that any instrument, document or act falls within the
authority conferred by this clause will be conclusive evidence that it does so.

 

Section 3.4                                    Upon the occurrence of an event
described in Section 3.2.1, 3.2.2 or 3.2.3 above, Executive will be eligible for
severance benefits (which shall not include the payment of any Required
Payments, which shall not be conditioned upon execution of a Settlement
Agreement and Release of the Company Group (as defined below hereunder)) only if
Executive executes and delivers to the Company a Settlement Agreement and
Release of the Company Group (as defined below) in a form prepared by the
Company and delivered to Executive within three days following his termination,
which will include a general release of known and unknown claims, a return of
Company Property and a requirement to cooperate regarding any future litigation,
as set forth in Exhibit 1 attached hereto (which may be updated to conform to
current legal requirements, in the Company’s reasonable judgment), and such
Settlement Agreement and Release becomes effective and irrevocable no later than
55 days following Executive’s termination.

 

Section 4.                                           COVENANTS.

 

Section 4.1                                    Restrictive Covenants.  Executive
agrees to comply with the covenants contained in this Section 4.

 

4.1.1                     Exclusive Dealings.  Executive absolutely and
unconditionally covenants and agrees that for the period commencing on the
Effective Date of this Agreement, and continuing during his employment with the
Company (the “Restrictive Period”), Executive shall not, either directly or
indirectly, solely or jointly with any other person or persons, as an employee,
consultant or advisor, or as an individual proprietor, partner, stockholder,
director, officer, joint venturer, investor, lender or in any other capacity
(whether or not engaged in

 

6

--------------------------------------------------------------------------------


 

business for profit), engage or participate in (i) the business of developing,
manufacturing, selling, marketing, distributing and/or licensing apparel, and
(ii) any other business being conducted by Parent and its subsidiaries (the
“Company Group”) during the Term, other than through the Company Group or the
Outside Activities (“Restricted Business”).

 

4.1.2                     Non-Competition  During the Term, Executive shall not,
directly or indirectly, alone or as a an officer, director, employee, owner,
partner, joint venturer, member, manager, consultant, agent, independent
contractor, or Equity Interest (as defined in the 2015 Non-Competition
Agreement) holder of, or lender to, any Person or business, engage in, compete
with, or permit his name to be used by or in connection with the Restricted
Business.  Executive shall be permitted to, directly or indirectly, own an
interest in and, when not employed by the Company, take part in and/or manage or
operate the Historical Family Businesses. “Historical Family Businesses” means
the business of manufacturing, selling, distributing, transporting, delivering
and marketing junior and missy moderate sportswear and such additional apparel
business as conducted by Executive’s family from time to time which is not
competitive with the Company Group.

 

4.1.3                     Non-Solicitation.  Executive absolutely and
unconditionally covenants and agrees that during the Restrictive Period and for
a period of 12 months thereafter, Executive will not (i) solicit any of the
Company Group’s employees to join a business competitive with the Company Group,
or (ii) induce or attempt to induce any Company Group employee (other than
Nicole Cross or any other executive assistant of Executive) to terminate his or
her employment for the purpose of becoming employed by Executive or a third
party.

 

4.1.4                     Use and Treatment of Confidential Information. 
Executive agrees not to disclose, divulge, publish, communicate, publicize,
disseminate or otherwise reveal, either directly or indirectly, any Confidential
Information to any person, natural or legal.  The term “Confidential
Information” means all information in any form relating to the past, present or
future business affairs, including without limitation, research, development or
business plans, operations or systems, of the Company Group or a person not a
party to this Agreement whose information any member of the Company Group has in
its possession under obligations of confidentiality, which is disclosed by any
member of the Company Group to Executive or which is produced or developed while
Executive is an owner of, employee or director of any member of the Company
Group.  The term “Confidential Information” shall not include any information of
the Company Group which (i) becomes publicly known through no wrongful act of
Executive, (ii) is received from a person not a party to this Agreement who is
free to disclose it to Executive, (iii) is lawfully required to be disclosed to
any governmental agency or is otherwise required to be disclosed by law,
subpoena or court order but only to the extent of such requirement, provided
that before making such disclosure Executive shall give the Company Group an
adequate opportunity to interpose an objection or take action to assure
confidential handling of such information or (iv) is independently developed by
Executive without reference to Confidential Information.

 

4.1.5                     Ownership and Return of Confidential Information.  All
Confidential Information disclosed to or obtained by Executive in tangible form
(including, without limitation, information incorporated in computer software or
held in electronic storage media) shall be and remain the property of the
Company Group.  All Confidential Information possessed by Executive at the time
he ceases employment with the Company Group shall be returned to the Company at
such time.  Upon the return of Confidential Information, it shall not thereafter
be retained in any form, in whole or in part, by Executive.

 

7

--------------------------------------------------------------------------------


 

4.1.6                     Work Product Assignment.  Executive agrees that any
work product, intellectual property, developments, processes, inventions, ideas
and discoveries, and works of authorship developed, designed, discovered,
improved, authored, derived, invented or acquired by Executive during the period
of and in the course of his employment by the Company made, conceived or
completed by Executive during the term of Executive’s service, solely or jointly
with others, which (i) are made with the Company Group’s equipment, supplies,
facilities or Confidential Information, (ii) are related at the time of
conception or reduction to practice of the invention to the business of any
member of the Company Group or the Company Group’s actual or demonstrably
anticipated research and development (other than, in the case of this clause
(ii), for work related to the Outside Activities), or (iii) result from any work
performed by Executive for the Company Group, shall be the sole and exclusive
property of the Company Group, and all trade secrets, Confidential Information,
copyrightable works, works of authorship, and all patents, registrations or
applications related thereto, all other intellectual property or proprietary
information and all similar or related information (whether or not patentable
and copyrightable and whether or not reduced to tangible form or practice) which
are related to the business, research and development, or existing or future
products or services of the Company Group and which are conceived, developed or
made by Executive during and in the course of the Executive’s employment with
the Company (collectively, “Work Product”, but excluding each of the preceding
relating to the Outside Activities) shall be deemed to be “work made for hire”
(as defined in the Copyright Act, 17 U.S.C. §101 et seq., as amended) and owned
exclusively by the Company Group.  To the extent that any Work Product is not
deemed to be a “work made for hire” under applicable law, and all right, title
and interest in and to such Work Product have not automatically vested in the
Company Group, Executive hereby (a) irrevocably assigns, transfers and conveys,
and shall assign transfer and convey, to the fullest extent permitted by
applicable law, all right, title and interest in and to the Work Product on a
worldwide basis to the Company Group (or such other person or entity as the
Company Group shall designate), without further consideration, and (b) waives
all moral rights in or to all Work Product, and to the extent such rights may
not be waived, agrees not to assert such rights against the Company or its
respective licensees, successors, or assigns.  For the avoidance of doubt,
including without limitation pursuant to California Labor Code sections 2870 and
2872, Work Product does not include matters developed entirely on Executive’s
own time without using any equipment, supplies, facilities, or Confidential
Information of the Company or any of its affiliates; provided, however, Work
Product does include, without exception, all Work Product that either
(i) relates, at the time of conception or reduction to practice of such Work
Product, to the business of any member of the Company Group, or actual or
demonstrably anticipated research or development of any member of the Company
Group, or (ii) result from any service or work performed by Executive to or for
the benefit of any member of the Company Group.  In order to permit the Company
Group to claim rights to which it may be entitled, Executive agrees to promptly
disclose to the Company Group in confidence all Work Product which the Executive
makes arising out of the Executive’s employment with the Company Group. 
Executive shall assist the Company Group, at no cost to Executive, in obtaining
patents on all Work Product patentable by the Company Group in the United States
and in all foreign countries, and shall execute all documents and do all things
reasonably necessary, at no cost to Executive and at the Company Group’s
exclusive cost and expense, to obtain letters patent, to vest the Company Group
with full and extensive title thereto, and to protect the same against
infringement by others.

 

8

--------------------------------------------------------------------------------


 

4.1.7                     Remedies upon Breach.  The parties acknowledge that
Confidential Information and the other protections afforded to the Company Group
by this Agreement are valuable and unique and that any breach of any of the
covenants contained in this Section 4.1 will result in irreparable and
substantial injury to the Company Group for which it will not have an adequate
remedy at law.  In the event of a breach or threatened breach of any of the
covenants contained in this Section 4.1, any member of the Company Group shall
be entitled to obtain from any court having jurisdiction, with respect to the
Employee, temporary, preliminary and permanent injunctive relief prohibiting any
such breach, as well reimbursement for all reasonable costs, including
attorneys’ fees, incurred in enjoining any such breach.  Any such relief shall
be in addition to and not in lieu of any appropriate relief in the way of
monetary damages and equitable accounting of all earnings, profits and other
benefits arising from such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled. 
Executive does hereby waive any requirement for the Company Group to post a bond
for any injunction.  If, however, a court nevertheless requires a bond to be
posted, Executive agrees that such bond shall be in a nominal amount.

 

4.1.8                     Remedies upon Breach.  Nothing in this Section 4.1
shall limit Executive’s right, after the Restrictive Period, to own, manage,
operate, control, participate in, or otherwise carry on, directly or indirectly
(whether as owner, lender, director, officer, employee, principal, agent,
independent contractor or otherwise) a business that competes with the Company
Group’s business. Nothing in this Section 4.1 shall limit Executive’s right to
engage in general (a) solicitations in newspapers, trade journals or similar
media or (b) solicitations through the use of search firms, in each case that
are not directed at the Company Group’s employees or customers.  Executive
further agrees that, during the Restrictive Period, he will not, directly or
indirectly, knowingly assist or encourage any other person in carrying out,
directly or indirectly, any activity that would be prohibited by the above
provisions of this Section 4 if such activity were carried out by Executive,
either directly or indirectly, and Executive agrees that he will not, directly
or indirectly, knowingly induce any employee of the Company Group to carry out,
directly or indirectly, any such activity.

 

Section 4.2                                    Non-Disparagement.  During the
Restrictive Period, each party to this Agreement agrees not to defame, disparage
or criticize any other party, its reputation, its business plan, procedures,
products, services, development, finances, financial condition, capabilities or
other aspect of its business, or any of its shareholders in any medium (whether
oral, written, electronic or otherwise, whether currently existing or hereafter
created), to any person or entity or in any public forum whether directly or
indirectly and regardless of intent. Notwithstanding the foregoing sentence,
Parent and the Board may engage in good faith communications with one another
regarding the performance of Executive’s obligations and duties hereunder or
under any contract between the parties, and the Executive may confer in
confidence with his advisors and make truthful statements as required by law,
and may criticize the Company in his capacity as the Chief Executive Officer,
and may enforce his rights hereunder and under the Settlement Agreement and
Release of the Company Group (including in respect of his right to the Required
Payments and any severance benefits).

 

9

--------------------------------------------------------------------------------


 

Section 4.3                                    No Other Severance Benefits. 
Except as specifically set forth in this Agreement, Executive covenants and
agrees that he shall not be entitled to any other form of severance benefits
from the Company, including, without limitation, benefits otherwise payable
under any of the Company’s regular severance policies, in the event his
employment hereunder ends for any reason and, except with respect to obligations
of the Company expressly provided for herein, Executive unconditionally releases
Parent and its subsidiaries and affiliates, and their respective directors,
officers, employees and stockholders, or any of them, from any and all claims,
liabilities or obligations under any severance or termination arrangements of
Parent or any of its subsidiaries or affiliates.

 

Section 4.4                                    Parachute Treatment.  The Company
will make the payments under or referenced by this Agreement without regard to
whether the deductibility of such payments (or any other payments or benefits)
would be limited or precluded by Section 280G of the Code and without regard to
whether such payments would subject Executive to the federal excise tax levied
on certain “excess parachute payments” under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”); provided, however, that if the
Total After-Tax Payments (as defined below) would be increased by the reduction
or elimination of any payment and/or other benefit (including any vesting of
equity compensation) under this Agreement or otherwise in connection with a
covered change in control, then the amounts payable will be reduced or
eliminated as follows: (i) first, by reducing or eliminating any cash payments
or other benefits (other than the vesting of the options) and (ii) second, by
reducing or eliminating the vesting of the equity that occurs as a result of an
event covered by Section 280G of the Code, to the extent necessary to maximize
the Total After-Tax Payments.  The Company’s independent, certified public
accounting firm will determine whether and to what extent payments or vesting
under this Agreement are required to be reduced in accordance with the preceding
sentence. If there is an underpayment or overpayment under this Agreement (as
determined after the application of this paragraph), the amount of such
underpayment or overpayment will be immediately paid to Executive or refunded by
Executive, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.  For purposes of this Agreement,
“Total After-Tax Payments” means the total of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Executive (whether made under the Agreement or otherwise), after reduction for
all applicable federal taxes (including, without limitation, the tax described
in Section 4999 of the Code).

 

Section 5.                                           GENERAL PROVISIONS

 

Section 5.1                                    Entire Agreement.  This Agreement
and the certificates, documents, instruments and writings that are delivered
pursuant hereto, constitutes the entire agreement and understanding of the
parties in respect of its subject matters and supersedes all prior
understandings, agreements, or representations by or among the parties, written
or oral, to the extent they relate in any way to Executive’s employment.  The
parties agree that, on the Effective Date, each of (i) the Employment Agreement
between Executive and Parent, HCH, HCAH and the Company dated as of July 15,
2013, and (ii) the Non-Competition Agreement between Executive and Parent and
HCH dated July 15, 2013, is hereby terminated and of no further effect. 
Notwithstanding the provisions of this Section 5.1, the parties acknowledge that
they have entered into a separate Non-Competition Agreement (the “2015
Non-Competition Agreement”) in connection with the transactions contemplated by
the Rollover Agreement and nothing stated herein affects the enforceability of
such Non-Competition Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 5.2                                    Notice.  Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon the earliest of (i) personal delivery, (ii) actual receipt or
(iii) the third full day following deposit in the United States mail with
postage prepaid, addressed to the Company Group, 2340 S. Eastern Avenue,
Commerce, CA 90040, to the attention of the Chief Executive Officer with a copy
to the Secretary, or, if to Executive, to such home or other address as
Executive has most recently provided in writing to the Company.

 

Section 5.3                                    Assignment; Binding Effect. 
Neither Executive nor the Company may assign this Agreement without the prior
written consent of the other party, except that the Company may assign this
Agreement to any affiliate thereof, or to any subsequent purchaser of the
Company or all or substantially all of the assets of the Company, or by
operation of law and who expressly agrees to fully assume all of the Company’s
obligations hereunder.  This Agreement shall be binding upon the heirs,
executors, and administrators of Executive and on any successors or assigns of
the Company.

 

Section 5.4                                    Choice of Law:  Consent to
Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH
AND ENFORCED UNDER THE LAWS OF THE STATE OF CALIFORNIA.  ALL SUITS, ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE BROUGHT IN A
STATE OR FEDERAL COURT LOCATED IN THE CITY OF LOS ANGELES, STATE OF CALIFORNIA,
WHICH COURTS SHALL BE THE EXCLUSIVE FORUM FOR ALL SUCH SUITS, ACTIONS OR
PROCEEDINGS.  EXECUTIVE AND THE COMPANY HEREBY WAIVE ANY OBJECTION WHICH HE OR
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUCH COURT OR ANY
SUCH SUIT, ACTION OR PROCEEDING.  EXECUTIVE AND THE COMPANY HEREBY IRREVOCABLY
CONSENT AND SUBMIT THEMSELVES TO THE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
THIS AGREEMENT.

 

Section 5.5                                    Amendment; Waiver.  No
modification, amendment or termination of this Agreement shall be valid unless
made in writing and signed by the parties hereto, and approved by the Board (but
not including Executive if a member of the Board).  Any waiver by any party of
any violation of, breach of or default under any provision of this Agreement, by
the other party shall not be construed as, or constitute, a continuing waiver of
such provision, or waiver of any other violation of breach of or default under
any other provision of this Agreement.

 

Section 5.6                                    Withholding of Taxes.  The
Company may withhold from any amounts payable under this Agreement all federal,
state, city or other taxes as shall be required to be withheld pursuant to any
law or government regulation or ruling.

 

11

--------------------------------------------------------------------------------


 

Section 5.7                                    Severability.  The provisions of
this Agreement will be deemed severable and the invalidity or unenforceability
of any provision will not affect the validity or enforceability of the other
provisions hereof; provided that if any provision of this Agreement, as applied
to any party hereto or to any circumstance, is adjudged by a Governmental Body,
arbitrator or mediator not to be enforceable in accordance with its terms, the
parties hereto agree that the Governmental Body, arbitrator, or mediator making
such determination will have the power to modify the provision in a manner
consistent with its objectives such that it is enforceable, and/or to delete
specific words or phrases, and in its reduced form, such provision will then be
enforceable and will be enforced.

 

Section 5.8                                    Survival of Certain Obligations. 
The obligations of the Company and Executive set forth in this Agreement which
by their terms extend beyond or survive the termination of the Term shall not be
affected or diminished in any way by the termination of the Term.

 

Section 5.9                                    Headings.  The headings in this
Agreement are intended solely for convenience and shall be disregarded in
interpreting it.

 

Section 5.10                             Third Parties.  Nothing expressed or
implied in this Agreement is intended, or shall be construed, to confer upon or
give any person or entity other than the Company and Executive any rights or
remedies under, or by reason of, this Agreement.

 

Section 5.11                             Counterparts.  This Agreement may be
executed in counterparts, and all of such counterparts (including facsimile or
PDF), when separate counterparts have been executed by the parties hereto, shall
be deemed to be one and the same agreement.  This Agreement shall only become
effective as of the Effective Date.

 

Section 5.12                             409A.  The parties intend that the
payments and benefits provided for in this Agreement to either be exempt from
Section 409A of the Internal Revenue Code, as amended (the “Code”) or be
provided in a manner that complies with Section 409A of the Code. 
Notwithstanding anything contained herein to the contrary, all payments and
benefits which are payable upon a termination of employment hereunder shall be
paid or provided only upon those terminations of employment that constitute a
‘separation from service’ from the Company within the meaning of Section 409A of
the Code (determined after applying the presumptions set forth in Treas. Reg.
Section 1.409A-1(h)(1)). Each payment or series of payments under this Agreement
or otherwise shall be treated as a separate payment for purposes of Section 409A
of the Code.  In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code.  All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code.  To the extent that any reimbursements pursuant to this Agreement or
otherwise are taxable to Executive, any reimbursement payment due to Executive
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred; provided
that, Executive has provided the Company written documentation of such expenses
in a timely fashion and such expenses otherwise satisfy the Company’ expense
reimbursement policies.  Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding any provision in this Agreement to the contrary, if on the date
of his termination from employment with the Company Executive is deemed to be a
“specified employee” within the meaning of Code Section 409A and the Final
Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than death, and
(ii) the date of Executive’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit.  Notwithstanding any of the foregoing to the
contrary, the Company and its respective officers, directors, employees, or
agents make no guarantee that the terms of this Agreement as written comply
with, or are exempt from, the provisions of Code Section 409A, and none of the
foregoing shall have any liability for the failure of the terms of this
Agreement as written to comply with, or be exempt from, the provisions of Code
Section 409A.

 

Section 5.13                             Cooperation.  Without limitation to any
other provision herein set forth herein, during and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal litigation.  Executive’s cooperation in connection with such claims or
actions shall include, but not be limited to, being reasonably available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times.  During and after Executive’s
employment, Executive also shall reasonably cooperate with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company.  The
Company shall reimburse Executive for all costs and expenses incurred in
connection with his performance under this Section 5.14, including, but not
limited to, reasonable attorneys’ fees and costs, provided that Executive shall
not incur costs and expenses in excess of $1,000 in the aggregate without the
prior written consent of the Company.

 

Section 5.14                             Indemnification.  Executive shall be
indemnified to the fullest extent permitted by law with regard to actions or
inactions taken as an officer, director, employee or agent of the Company or
Parent or any affiliate or as a fiduciary of any benefit plan.  Executive shall
be covered by directors and officers liability insurance with regard to the
foregoing to the highest extent of any other officer or director both during his
service to the Company and thereafter while any liability may exist.

 

Section 5.15                             Effectiveness. For the avoidance of
doubt, this Agreement other than Section 2.4.1 shall only become effective as of
the Closing; Section 2.4.1 shall be effective as of the date of this Agreement. 
In the event that the Transaction Agreement is terminated in accordance with its
terms, this Agreement shall automatically and immediately terminate.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first written above.

 

 

 

JOE’S JEANS INC.

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

HC ACQUISITION HOLDINGS, INC.

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

HUDSON CLOTHING, LLC

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Peter Kim

 

Peter Kim

 

Signature Page to Employment Agreement

 

14

--------------------------------------------------------------------------------


 

Exhibit 1

 

GENERAL RELEASE

 

THIS GENERAL RELEASE (this “Release”) is entered into effective as of          ,
201    , (the “Effective Date”) by and among Joe’s Jeans Inc. (“Parent”), Hudson
Clothing Holdings, Inc., HC Acquisition Holdings, Inc., Hudson Clothing, LLC
(the “Company”), and Peter Kim (“Executive”), with reference to the following
facts:

 

RECITALS

 

A.                                    The parties entered into an Employment
Agreement, dated with an effective date as of September 8, 2015 (the “Employment
Agreement”), pursuant to which the parties agreed that upon the occurrence of
certain conditions, Executive would become eligible for certain termination
payments (as provided for in Section 3.2 of the Employment Agreement) in
exchange for Executive’s release of the Company from all claims which Executive
may have against the Company as of the termination date.  Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Employment Agreement.  Executive acknowledges that the consideration recited
in this Release is in addition to anything to which Executive may otherwise be
entitled.

 

B.                                    The parties desire to dispose of, fully
and completely, all claims, which Executive may have against the Company, in the
manner set forth in this Release.

 

AGREEMENT

 

1.                                      Executive waives and releases Parent and
its affiliates, subsidiaries, partners, officers, directors, shareholders,
agents, employees, attorneys, successors, assigns, affiliates, related
organizations and related employee benefit plans (collectively referred to
herein as “Releasees”) with respect to any and all claims, rights, and causes of
action, known or unknown, that Executive may have or claim to have had against
any of them, based on any act, occurrence, or omission from the beginning of
time to and including the date this Release was executed, including, but not
limited to, any and all claims, rights, and causes of action arising out of or
in any way connected with Executive’s employment with, or termination of
employment from the Company, and arising under federal, state and/or local laws
such as Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the California Fair Employment and Housing Act, the California
Labor Code, the California Constitution, and ERISA, and the common law
(hereinafter referred to as the “Released Claims”).  Notwithstanding the
foregoing, this Release shall not apply to (none of which shall be Released
Claims): (a) any claims for any amounts which shall to be paid to Executive
following the execution hereof pursuant to the terms of Section 3.2 of the
Employment Agreement; (b) any claims for indemnification under Section 5.14 of
the Employment Agreement, or otherwise pursuant to the governance documents of
any member of the Company Group, or under any separate indemnification agreement
Executive may enter into from time to time; (c) claims of Executive under the
Rollover Agreement, or any other agreements entered into in connection
therewith, other than the Employment Agreement, (c) claims of Executive as a
shareholder, note holder or option holder of Parent or otherwise relating to or
arising out of any agreements

 

15

--------------------------------------------------------------------------------


 

relating thereto or to the acquisition of any securities, notes, options or
other equity interests in Parent; (d) the payment of any Required Payments; and
(d) claims under any employee benefit plan (other than for wages and bonuses to
the extent they may be considered an employee benefit plan) of the Company
(collectively, the “Surviving Claims”).

 

2.                                      Executive promises not to file any law
suits in any court or any demand for arbitration against any of the Releasees
with respect to the Released Claims.  Executive affirms that, except for the
Surviving Claims, Executive has been paid and/or has received all leave (paid or
unpaid), compensation, wages, commissions, vacation pay, severance pay, bonuses,
commissions, reimbursements, benefits, and other monies to which Executive may
have been entitled and that, except for the termination payments, no other leave
(paid or unpaid), compensation, wages, commissions, vacation pay, severance pay,
bonuses, commissions, reimbursements, benefits, and/or other monies are due
Executive.  Executive also acknowledges that the termination payment is in
excess of any payment to which Executive otherwise was entitled.

 

3.                                      Executive acknowledges that Executive is
familiar with and understands the provision of Section 1542 of the California
Civil Code, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Being aware of that Code Section, Executive expressly waives and relinquishes
any rights or benefits Executive may have thereunder, as well as any other state
or federal statutes or common law principles of similar effect.

 

4.                                      A.                                   
Executive warrants that neither Executive, nor anyone acting on Executive’s
behalf, has filed any claim, charge or action against any of the Releasees with
respect to any of the Released Claims, except as disclosed to the Company in
writing on the date hereof.

 

B.                                    Nothing in this Release shall affect
(i) Executive’s rights, if any, to indemnification under California Labor Code
section 2802, (ii) Executive’s rights to file claims for workers’ compensation
or unemployment insurance benefits, or (iii) Executive’s rights to file charges
of discrimination with any state or federal administrative agency alleging
violations of state or federal anti-discrimination laws, with the understanding
and agreement that Executive may not accept any money, anything of economic
value or other individual relief (e.g., reinstatement) as a result of having
filed such charges.  Finally, Executive agrees that, if any of the Released
Claims are brought on Executive’s behalf or for Executive’s benefit in a court
or administrative agency, Executive waives and agrees not to accept any award of
money, other damages or other individual relief (e.g., reinstatement) as a
result of such claim.

 

16

--------------------------------------------------------------------------------


 

5.                                      This Release is executed voluntarily and
without any duress or undue influence.  Executive acknowledges he has read this
Release and executed it with his full and free consent. No provision of this
Release shall be construed against any party by virtue of the fact that such
party or its counsel drafted such provision or the entirety of this Release.

 

6.                                      This Release is made and entered into in
the State of California and accordingly the rights and obligations of the
parties hereunder shall in all respects be construed, interpreted, enforced and
governed in accordance with the laws of the State of California as applied to
contracts entered into by and between residents of California to be wholly
performed within California, without regard to conflicts of law principles.

 

7.                                      Executive is hereby advised to consult
with an attorney prior to executing this Release.  Executive is hereby advised
that Executive has 21 calendar days to consider whether to sign this Release
before signing it and that Executive has 7 calendar days to revoke the Release
subsequent to the time Executive signed it.  Accordingly, unless Executive has
timely revoked acceptance of this Release, this Release shall become effective
the eighth day after the date of Executive’s signature.

 

8.                                      If any part, term or provision of this
Release is found to be illegal or invalid, such illegality or invalidity shall
not affect the validity of the remainder of the Release.  This Release
constitutes the entire agreement and understanding concerning the matters
addressed herein and replaces all prior discussions and agreements, and may only
be modified by a writing signed by all of the parties.

 

9.                                      Any party who asserts that there exists
any dispute, controversy or claim arising out of or relating to this Agreement
or the employment relationship (including claims of discrimination, wrongful
termination, tort claims and claims based on any statutory or constitutional
provision), may only do so by final and binding arbitration in accordance with
the then current employment dispute rules of the American Arbitration
Association.  The arbitration will be conducted in Los Angeles County,
California, before and subject to the administrative procedures of JAMS
Endispute.  The arbitrator will be a neutral, experienced arbitrator who is a
retired judge and licensed to practice law in California.  The arbitrator will
be jointly selected by the parties or, if necessary, designated by JAMS
Endispute in accordance with its procedures.  Executive and each member of the
Company Group each knowingly waives the right to a jury trial in a court of law
with respect to claims subject to arbitration.  All fees of the arbitrator will
be paid by the Company.  All other costs and expenses associated with the
arbitration, such as attorneys’ fees and witness’ fees, will be paid by the
party that incurs those costs and expenses, except to the extent that a party is
entitled to recover those costs or expenses under applicable law.  The
arbitrator will have the power to summarily adjudicate claims and/or enter
summary judgment in appropriate cases and to apply any applicable statutes of
limitation, and the decision of the arbitrator will be final and binding and may
be confirmed in court.  The arbitrator’s decision will be in writing.  A
petition to compel arbitration or to confirm, modify or vacate an arbitration
award may be brought pursuant to applicable federal or California state
arbitration statutes, or both.  Subject to the provisional remedies, if any,
provided for under applicable state or federal law, which either party may
pursue in court, arbitration will be the exclusive remedy for resolving any such
arbitrable disputes, and the decision of the arbitrator will be final and
binding on all parties, subject to review only in accordance with applicable
state or federal law.

 

17

--------------------------------------------------------------------------------


 

The decision of the arbitrator may be reduced to an enforceable court judgment
by the prevailing party in the arbitration, and the Federal Arbitration Act
(FAA) will govern this paragraph.

 

Dated:                                              , 201

 

 

PETER KIM

 

JOE’S JEANS INC.

 

 

 

 

Dated:                                              , 201

 

 

Name:

 

Title:

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

 

Dated:                                              , 201

 

 

Name:

 

Title:

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC.

 

 

 

 

Dated:                                              , 201

 

 

Name:

 

Title:

 

 

 

 

 

HUDSON CLOTHING, LLC

 

 

 

 

Dated:                                              , 201

 

 

Name:

 

Title:

 

18

--------------------------------------------------------------------------------